Case: 14-1715   Document: 22     Page: 1   Filed: 10/06/2014




           NOTE: This order is nonprecedential.


   United States Court of Appeals
       for the Federal Circuit
                 ______________________

    REMBRANDT VISION TECHNOLOGIES, L.P.,
             Plaintiff-Appellant,

                            v.

     JOHNSON & JOHNSON VISION CARE, INC.,
               Defendant-Appellee.
             ______________________

                       2014-1715
                 ______________________

    Appeal from the United States District Court for the
 Middle District of Florida in No. 3:11-cv-00819-TJC-JRK,
 Judge Timothy J. Corrigan.
                  ______________________

                     ON MOTION
                 ______________________

    Before PROST, Chief Judge, DYK and MOORE, Circuit
                         Judges.
 PROST, Chief Judge.
                        ORDER
     Rembrandt Vision Technologies, L.P., moves without
 opposition to dismiss its appeal as premature. Rem-
 brandt Vision Technologies also moves without opposition
 for a 30-day extension of time to file its opening brief.
Case: 14-1715         Document: 22   Page: 2     Filed: 10/06/2014



 2    REMBRANDT VISION TECHNOLOGIES      v. JOHNSON & JOHNSON
 VISION CARE


     Rembrandt had moved in the district court to set
 aside an earlier judgment, pursuant to Fed. R. Civ. P.
 60(b). On July 10, 2014, the district court entered an
 order regarding the motion and stated "[i]t is the Court’s
 intention to deny Plaintiff’s Motion to Set Aside the
 Judgment" after other matters concerning fees and costs
 are determined. Rembrandt filed a protective notice of
 appeal, and now asks this court to dismiss the appeal as
 premature because the pending motion and fees and costs
 has not yet been finally decided. We agree that the mat-
 ter remains pending before the district court.
       Accordingly,
       IT IS ORDERED THAT:
       (1) The motion to dismiss is granted.
    (2) The motion for an extension of time is denied as
 moot.
       (3) Each side shall bear its own costs.
                                       FOR THE COURT

                                        /s/ Daniel E. O’Toole
                                        Daniel E. O’Toole
                                        Clerk of Court


 ISSUED AS A MANDATE: October 6, 2014
 s25